Citation Nr: 0902597	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as asbestosis, due to exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that the claim 
requires additional development.

The veteran contends that he was exposed to asbestos while on 
active duty onboard the U.S.S. AULT.  Service records 
indicate that he served aboard the U.S.S. AULT for almost a 
year, from September 1969 to July 1970.  He has testified, 
maintaining that while on that ship he was regularly exposed 
to asbestos fibers released from the deteriorating asbestos 
covering a pipe positioned about 18 inches above the bunk 
where he slept.  He was also exposed at other times, such as 
when the ship was in the Charleston Navy Yard for extensive 
tear-down and maintenance, and when he was involved in 
tearing off insulation during repair of leaking pipes.  

The veteran testified indicating that he was exposed to 
asbestos when at his battle station, which involved firing a 
port gun, thereby causing release of white flakey material in 
the air inside the gun mount; and when tearing out a 
passageway and hatch insulation rope around the ceiling area.

Review of the claims file shows that there are some service 
personnel records obtained in response to a request for 
records of asbestos "exposure in service or jobs the veteran 
performed."  It does not appear that the veteran's complete 
service personnel records were obtained.  Those that are of 
record give no clear indication of the veteran's assignments 
and duties aboard the ship.  The only record of the veteran's 
military occupation specialty is contained in a record of 
"Navy Occupation/Training and Awards History covering dates 
from February 1968 to October 1968", and that shows only a 
primary code of 0000, indicating no entry was assigned.  That 
code is also shown on his DD Form 214.  A complete set of the 
veteran's service personnel records would be helpful as there 
may be some not of record that are potentially relevant to 
the issue of the veteran's exposure to asbestos in service.

Service treatment (medical) records contain no record of 
treatment or findings of asbestosis or other lung condition 
specifically due to asbestos exposure.  The records on file 
do show, however, that the veteran was treated for 
respiratory symptomatology in service.  In 1970 he was 
treated for rhonchi of the left chest, which at that time was 
diagnosed as viral bronchitis.  At the time of his discharge 
examination in July 1970, he reported respiratory-related 
symptoms of having had sinusitis, hay fever, and chronic 
cough, as well as having coughed up blood.  These symptoms 
were not reported at his February 1968 enlistment 
examination.  The report of the July 1970 examination also 
noted an abnormality of the lungs identified then as Rhonchi 
of the left chest.

The veteran has provided several statements from a private 
treating physician, Raja G. Devanathan, M.D., FCCP in 2006 
and 2007.  In those statements, Dr. Devanathan provided a 
diagnosis that the veteran has asbestos pleural 
calcification,  which Dr. Devanathan opined to be due to the 
veteran's period of asbestos exposure during service.  Other 
post-service medical treatment records note symptoms such as 
calcified pleural plaques, which the treatment providers 
linked to asbestos related pleural disease, without linking 
the exposure to service.  See VA treatment record of computed 
tomography dated in May 2006.

The claims file contains still other medical records that 
indicate the veteran received some occupational exposure to 
asbestos after his period of active duty service.  An October 
2003 VA treatment record shows that the veteran reported he 
was pursuing a law suit against a company for asbestos 
exposure.  The report indicates that the veteran was going to 
send the provider associated records and reports; however, 
review of the claims file does not indicate this was done.  
Any such records would be material in the determination of 
the claim on appeal and should be requested.

The report of a private examination performed by Dr. 
Devanathan in May 2004 shows that Dr. Devanathan warned the 
veteran to stop smoking, indicating that a smoking habit had 
some involvement as a risk and/or aggravating factor 
associated with current respiratory symptomatology.  

Based on the information contained in the treatment reports 
on file including as discussed above, a VA examination is 
warranted.  During this examination, the examiner should 
consider all evidence of record and provide an opinion as to 
the likelihood that the veteran has a respiratory disability 
related to service, including to inservice exposure to 
asbestos (as opposed to any post-service exposure to same).  
The fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). (The duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).)  Therefore, the Board is of 
the opinion that the veteran should be provided VA 
examination as instructed below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete service 
personnel records and associate them with 
the claims file.

2.  By appropriate means, the RO should 
request copies of any outstanding private 
or VA medical records of treatment for 
respiratory disability, claimed as 
asbestosis.  

3.  Arrange for an examination to 
determine the nature, extent and etiology 
of any pulmonary and respiratory 
conditions.  All necessary tests, 
including X-rays, should be conducted.  In 
addition, the claims file must be made 
available to the examiner.

Following a review of the relevant medical 
evidence in the claims file, personnel 
records and the veteran's own history of 
inservice asbestos exposure (including 
that set forth above), and the results of 
the clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to opine whether it is at least as 
likely as not that any currently diagnosed 
pulmonary or respiratory condition is 
related to service, including inservice 
exposure to asbestos.  If an asbestos 
related condition is diagnosed, the 
examiner should specify, if possible, 
whether that condition is likely related 
to inservice exposure to asbestos or post-
service exposure to same.  In so doing, 
the examiner should specifically comment 
as to the impact, if any, that reported 
post-service asbestos exposure, smoking, 
and/or other risk factor may have had on 
any currently diagnosed disorder.

The examiner is requested to provide a 
rationale for all opinions expressed.  If 
the examiner is unable to provide any part 
of the requested opinions without resort 
to pure speculation, the examiner should 
so state.

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for a respiratory disability, 
claimed as asbestosis, due to exposure to 
asbestos.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655, failure to report 
for any scheduled examination may result in a denial of his 
claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

